EXECUTIVE AGREEMENT

This Executive Agreement (“Agreement”) is made and entered into as of the 2nd
day of July, 2012 (“Effective Date”), between Financial Institutions, Inc.
(“FII”), a bank holding company chartered under the laws of the State of New
York, having its principal office at 220 Liberty Street, Warsaw, New York,
14569; and Kenneth V. Winn (the “Executive”), an individual residing at 259
Vollmer Parkway, Rochester, New York, 14623.

RECITALS:

WHEREAS, the Executive is employed by Financial Institutions, Inc. as Executive
Vice President & Chief Risk Officer; and

WHEREAS, FII and the Executive desire to set forth certain terms upon which the
Executive is employed by Financial Institutions, Inc.

NOW, THEREFORE, in consideration of the mutual promises and of the covenants
contained in this Agreement, FII and the Executive agree as follows:

ARTICLE 1
Confidentiality

Section 1.1 Confidential Information. The Executive has become acquainted with
and will have access to confidential or proprietary information and trade
secrets related to the business of the FII, its subsidiaries and any affiliates
or joint ventures (collectively with FII, the “Companies”), including but not
limited to: (i) trade secrets, business plans, business processes, practices,
methods, software programs, operating plans, marketing plans, financial reports,
credit information, lending practices, operating data, budgets, pricing
strategies and information, terms of agreements with customers and others,
customer lists, reports, correspondence, security procedures, tapes, disks,
tangible property and specifications owned by or used in the Companies’
businesses; (ii) operating strengths and weaknesses of the Companies’ officers,
directors, employees, agents, suppliers and customers; (iii) information
pertaining to future developments such as, but not limited to, software
development or enhancement, future marketing plans or ideas, and plans or ideas
for new services or products; (iv) all information which is learned or developed
by the Executive in the course and performance of his duties under this
Agreement, including without limitation, reports, information and data relating
to the Companies’ acquisition strategies; and (v) other tangible and intangible
property which is used in the business and operations of the Companies but not
made publicly available ((i) through (v) are, collectively, “Confidential
Information”). The Executive understands that the above list is not exhaustive
and that Confidential Information also includes other information that is marked
or otherwise identified as confidential or proprietary or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used. The Executive
understands and acknowledges that this Confidential Information and the
Companies’ ability to reserve it for its exclusive knowledge and benefit is of
great competitive importance and commercial value to the Companies and that
improper use or disclosure of the Confidential Information by the Executive
might cause the Companies to incur financial costs, loss of business advantages,
liability under confidentiality agreement with third parties, civil damages and
criminal penalties.

Section 1.2 Treatment of Confidential Information. Both during and after the
conclusion of the Executive’s employment, the Executive will not, directly or
indirectly, disclose, use or make known for the Executive’s or another’s benefit
any Confidential Information of the Companies or use such Confidential
Information in any way except in the best interests of the Companies in the
performance of the Executive’s duties for FII. The Executive will take all
necessary steps to safeguard the Companies’ Confidential Information. In
addition, to the extent that FII has entered into a Confidentiality Agreement
with any other person or entity, the Executive agrees to comply with the terms
of such Confidentiality Agreement and to be subject to the restrictions and
limitations imposed by such agreement as if the Executive was a party thereto.
Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation or order. The Executive shall promptly provide
written notice of any such order to an authorized officer of the Companies.

ARTICLE 2
Non-competition and Non-solicitation

Section 2.1 Applicable Period. The non-competition provisions of Section 2.2 and
the non-solicitation provisions of Section 2.3 shall apply to the Executive as
follows:

(a) Termination without Compensation. In the event that: (1) FII terminates the
employment of the Executive for any reason; or (2) the Executive terminates
employment with FII for any reason, and, in each case, such termination does not
entitle the Executive to compensation or benefits under this Agreement or any
other arrangement with FII (excluding for this purpose, any payments or
distributions from or related to any tax-qualified retirement plan maintained
for the benefit of the Executive), then the provisions of Section 2.2 and
Section 2.3 shall apply to the Executive during the term of this Agreement and
during the six-month period following the Executive’s termination of employment.

(b) Termination with Compensation. In the event that: (1) FII terminates the
employment of the Executive for any reason; or (2) the Executive terminates
employment with FII for any reason, and, in each case, such termination does not
entitle the Executive to compensation or benefits under this Agreement and the
Executive is entitled to compensation or benefits under another arrangement with
FII (excluding for this purpose, any payments or distributions from or related
to any tax-qualified retirement plan maintained for the benefit of the
Executive), then the provisions of Section 2.2 and Section 2.3 shall apply to
the Executive during the term of this Agreement and following the Executive’s
termination of employment for the period of time equal to the greater of:
(i) the period of time during which the Executive is receiving any compensation
or benefits from FII (excluding for this purpose, any payments or distributions
from or related to any tax-qualified retirement plan maintained for the benefit
of the Executive); or (ii) the six-month period following the Executive’s
termination of employment.

(c) Termination Following a Change of Control. In the event that FII terminates
the employment of the Executive or the Executive terminates employment with FII,
and, in each case, such termination entitles the Executive to compensation or
benefits under this Agreement, then the provisions of Section 2.2 and
Section 2.3 shall apply to the Executive during the term of this Agreement and
following the Executive’s termination of employment for the period of time
during which the Executive is receiving any compensation or benefits from FII
under this Agreement.

Section 2.2 Non-competition. During the applicable period set forth above in
Section 2.1, the Executive shall not engage, anywhere within New York State or
in any area outside of New York State in which the Companies conduct business,
whether directly or indirectly, or through any employee, agent, attorney or any
other person or party acting on behalf of the Executive, as principal, owner,
officer, director, agent, employee, consultant or partner, in the management of
a bank holding company, commercial bank, savings bank, credit union or any other
financial services provider that competes with the Companies or their products
or programs (“Restricted Activities”), provided that the foregoing shall not
restrict the Executive from engaging in any Restricted Activities which FII
directs the Executive to undertake or which FII otherwise expressly authorizes.
The foregoing shall not restrict the Executive from owning less than 5% of the
outstanding capital stock of any company which engages in Restricted Activities,
provided that the Executive is not otherwise involved with such company as an
officer, director, agent, employee or consultant. The Executive agrees that this
Section, the scope of the territory covered, the actions restricted thereby, and
the duration of such covenant are reasonable and necessary to protect the
legitimate business interests of FII and the Companies.

Section 2.3 Non-solicitation. During the applicable period set forth above in
Section 2.1, the Executive shall not, directly or indirectly, without the
written consent of FII: (i) recruit or solicit for employment any employee,
representative or agent of the Companies or encourage any such employee,
representative or agent to leave his or her employment or discontinue his or her
relationship with the Companies, or (ii) solicit, induce or influence any
customer, supplier, lessor or any other person or entity which has a business
relationship with the Companies to discontinue or reduce the extent of such
relationship with the Companies.

Section 2.4 Return of Amounts. In consideration for the promises made by the
Executive in Article 1, Section 2.2 and Section 2.3 herein, FII agrees to
provide the Executive with the payments and benefits described in Article 3 of
this Agreement. In the event that the Executive breaches any of the provisions
of this Article or of Article 1, the payments and benefits provided for by
Article 3 as well as any other compensation or benefits under another
arrangement with FII (excluding for this purpose, any payments or distributions
from or related to any tax-qualified retirement plan maintained for the benefit
of the Executive) shall cease immediately and FII shall have no further
liability for such payments after the date of the Executive’s breach. FII will
immediately have the right to seek redress for such breach as set forth in
Section 4.1 below, recover any payments made to the Executive pursuant to
Article 3 as of the date of the breach, and recover any other damages that have
been caused by the breach of his Agreement. Further, failure to comply with the
provisions of this Article or of Article 1 or commission of an act which is an
instance of Cause prior to or after, any exercise, payment or delivery pursuant
to an exercise of any stock option or vesting of any incentive equity award
(“Award”) shall cause such exercise, payment or delivery to be rescinded. FII
will notify the Executive in writing of any such rescission within two years
after such exercise, payment or delivery. Within ten days after receiving such
notice from FII, the Executive shall pay to FII the amount of any gain realized
or payment received as a result of the rescinded exercise, payment or delivery
pursuant to an Award. The Executive hereby agrees that the cancellation and
rescission provisions of this Agreement are reasonable and agrees not to
challenge the reasonableness of such provisions, even where forfeiture of
options or equity awards granted is the penalty for violation. Further, the
Executive hereby agrees that the provisions of this Section amend and shall be
controlling with respect to all Awards existing as of the date of this Agreement
and any Awards granted subsequent to the date of this Agreement.

ARTICLE 3
Benefits Following a Change of Control

Section 3.1 Definitions.

(a) “Base Salary Amount” means the annual base salary payable by FII to the
Executive and includable by the Executive in gross income for the most recent
calendar year ending before the date on which the Change of Control occurred.

(b) A “Change of Control” will be deemed to have occurred if:

(1) any person (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (“Act”)), other than FII or a subsidiary of FII,
becomes the beneficial owner (within the meaning of Rule 13d-3 under the Act) of
FII securities possessing twenty percent (20%) or more of the voting power for
the election of directors of FII; or

(2) there is consummated

(i) any consolidation, share exchange or merger of FII in which FII is not the
continuing or surviving corporation or pursuant to which any shares of FII’s
common stock are to be converted into cash, securities or other property,
provided that the transaction is not with a corporation which was a subsidiary
of FII immediately before the transaction; or

(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of FII; or

(3) “approved directors” constitute less than a majority of the entire Board of
Directors, with “approved directors” defined to mean the members of the Board of
Directors of FII as of the date of this Agreement and any subsequently elected
members who are nominated or approved by at least three quarters of the approved
directors on the Board prior to such election.

(c) “Cause” means the commission by the Executive of, or the determination by
the Board of Directors, based on reasonable evidence of misconduct as presented
by a law enforcement agency, or as a result of an internal or external audit or
investigation, that the Executive has committed: (i) a criminal offense
involving the violation of state or federal law; (ii) a breach of fiduciary
duty; (iii) an act of dishonesty, fraud or material misrepresentation; or
(iv) any act of moral turpitude which the Board of Directors determines has or
may be reasonably expected to have a detrimental impact on FII’s business or
operations, or which may prevent, because of its demonstrated or demonstrable
effect on employees, regulatory agencies or customers, the Executive from
effectively performing his duties.

(d) “Continuation Multiple” means two.

(e) “Continuation Period” means 24 months.

(f) “Good Reason” means:

(1) There has been a material diminution, compared to those existing as of the
date the Change of Control occurs, in the Executive’s responsibilities, duties,
title, reporting responsibilities within the business organization, status,
role, authority or aggregate compensation; provided, however, that (i) the
Executive must provide FII with written notice of the Executive’s intent to
terminate employment and a description of the event the Executive believes
constitutes Good Reason within 60 days after the initial existence of the event;
and (ii) FII shall have 15 days after the Executive provides the notice
described above to cure the default that constitutes Good Reason (the “Cure
Period”). The Executive will have 30 days following the end of the Cure Period
(if FII has not cured the event that otherwise constituted Good Reason) to
terminate his or her employment, after which Good Reason will no longer exist;
or

(2) Removal of the Executive from his or her current position, other than
(i) elevation to a higher ranking executive officer position with FII, or
(ii) with the written consent of the Executive; or

(3) Relocation of the Executive’s principle place of employment by more than 75
miles from its location immediately prior to the Change of Control other than
with the written consent of the Executive.

Section 3.2 Termination Following a Change of Control. If a Change of Control
occurs during the Executive’s employment, and if within the twelve month period
following such Change of Control, either (i) FII terminates the employment of
the Executive other than for Cause, or (ii) the Executive terminates his
employment because of Good Reason (in either case a “Special Termination Date”),
the Executive will be entitled to receive such benefits as are provided in this
Article.

Section 3.3 Cash Payments. Subject to Section 4.6(e), following the Special
Termination Date, FII will pay the Executive an amount equal to the product of
(i) the Continuation Multiple; and (ii) the sum of:

(a) the Base Salary Amount; plus

(b) the greater of:

(1) the average of the annual incentive compensation actually earned by and paid
to the Executive for the three most recent calendar years ending before the date
on which the Change of Control occurred; or

(2) the average of the annual incentive compensation that was earned by and
would have been paid to the Executive based on the actual attainment of the
relevant performance measures for the three most recent calendar years ending
before the date on which the Change of Control occurred but for the limitations
imposed on such payments under the Troubled Asset Relief Program and the
American Reinvestment and Recovery Act of 2009. For the avoidance of doubt, in
either case, if the Executive was not eligible to participate in an annual
incentive compensation program for any year in the prior three-year period, the
average will be calculated based on the years in which the Executive was
eligible to participate in an annual incentive compensation program.

Such amount shall be payable to the Executive in equal installments over the
Continuation Period in accordance with FII’s regular payroll procedures in
effect from time to time; but in no event less frequently than monthly.

Section 3.4 Benefits. Subject to Section 4.6(e), FII will, for the Continuation
Period, but not to exceed a period of eighteen (18) months, continue to provide
health and dental benefits to the Executive and his covered dependants. Health
and dental coverage provided under this provision will run contemporaneously
with any continuation of health care coverage that may be required to be
provided under “COBRA.” FII will pay the premiums for such coverage provided the
Executive delivers a signed COBRA enrollment authorization within the period of
time required by COBRA.

Section 3.5 Acceleration of Equity Awards. On the Special Termination Date, all
restricted stock awards, stock options and other rights that the Executive may
hold to purchase or otherwise acquire common stock of FII will immediately
become fully vested at the maximum level and, in the case of stock options,
exercisable in full for the total number of shares that are or might become
purchasable thereunder, in each case without further condition or limitation
except, in the case of stock options, the giving of notice of exercise and the
payment of the purchase price thereunder (but without amendment of the plan
under which they were issued).

Section 3.6 Death of the Executive. If the Executive dies before receiving all
monthly payments payable to the Executive under this Article, FII will pay to
the Executive’s spouse, if he or she survives the Executive or, if no spouse
survives the Executive, then to the Executive’s estate, all such remaining
unpaid monthly payments as if the Executive had not died. If the Executive was
receiving health and dental benefits pursuant to Section 3.4 at the time of
death, FII will continue to provide such health and dental benefits to the
dependents of the Executive for the duration of the period specified in
Section 3.4, as if the Executive had not died.

Section 3.7 Indemnification of the Executive. In the event a Change of Control
occurs, FII will indemnify the Executive for reasonable legal fees and expenses
subsequently incurred by the Executive through legal counsel approved in advance
by FII (which approval will not be unreasonably withheld) in seeking to obtain
or enforce any right or benefit provided under this Agreement, including but not
limited to the rights and benefits provided under this Article, provided,
however, that such right to indemnification will not apply unless the Executive
or the Executive’s beneficiaries are successful in establishing, privately or
otherwise, that Executive’s or their position is substantially correct, or that
FII’s position is substantially wrong or unreasonable. Subject to the foregoing
restrictions, FII will pay reasonable costs and expenses, including counsel
fees, which the Executive or the Executive’s beneficiaries may incur in
connection therewith directly to the provider of the services or as may
otherwise be directed by the Executive or the Executive’s beneficiaries.
Payments payable hereunder by FII will be made not later than thirty (30) days
after a request for payment has been received from the Executive with such
evidence of indemnifiable fees and expenses as FII may reasonably request.

ARTICLE 4
Miscellaneous

Section 4.1 Remedies. The Executive specifically agrees that any breach or
threatened breach of Articles 1 and 2 would cause irreparable injury to the
Companies, that money damages may not provide an adequate remedy to the
Companies, and that FII will accordingly have the right and remedy (i) to obtain
an injunction prohibiting the Executive from violating or threatening to violate
such provisions, (ii) to have such provisions specifically enforced by any court
of competent jurisdiction, and (iii) to require the Executive to account for and
pay over to FII all compensation, profits, monies, accruals, increments or other
benefits derived or received by the Executive as the result of any transactions
constituting a breach of such provisions. Nothing herein shall be construed as
prohibiting FII from pursuing any other remedies available to it for such breach
or threatened breach, including the recovery of money damages. The Executive and
FII believe that the restrictions and covenants in this Agreement are reasonable
and enforceable under the circumstances. However, if any one or more of the
provisions in this Agreement shall, for any, reason be held to be excessively
broad as to time, duration, geographic scope, activity, or subject, it shall be
construed by limiting and reducing it so as to be enforceable to the extent
compatible with law and with the Executive’s and FII’s intentions as stated
herein. The obligations of the Executive and FII under this Agreement will
survive the termination of the Executive’s employment and the expiration or
termination of this Agreement. FII and the Executive hereby (a) consent to the
jurisdiction of the United States District Court for the Western District of New
York, or, if such court does not have subject matter jurisdiction over such
matter, the applicable Supreme Court of Erie, Monroe or Wyoming Counties, State
of New York, and (b) irrevocably agree that all actions or proceedings arising
out of or relating to this Agreement shall be litigated in such court. FII and
the Executive accept for itself or himself and in connection with its or his
properties, generally and unconditionally, the exclusive jurisdiction and venue
of the aforesaid courts and waive any defense of forum nonconveniens or any
similar defense.

Section 4.2 Notice. All written communications to the parties required by this
Agreement must be in writing and (a) delivered by registered or certified mail,
return receipt requested, (such notice to be effective 4 days after the date it
is mailed) or (b) sent by facsimile transmission, with confirmation sent by way
of one of the above methods, to the party at the address first given above (or
to any other address as the party designates in a writing complying with this
Section, delivered to the other party).

Section 4.3 At-Will Employment. This Agreement does not give the Executive any
right to continued employment with FII for any period of time. The Executive’s
employment with FII remains at-will and may be terminated at any time by the
Executive or FII.

Section 4.4 Withholding. FII will deduct or withhold from all payments made to
the Executive pursuant to this Agreement, all amounts that may be required to be
deducted or withheld under any applicable Social Security contribution, income
tax withholding or other similar law now in effect or that may become effective
during the term of this Agreement.

Section 4.5 Miscellaneous. Whenever possible, each provision of this Agreement
will be interpreted in such a manner as to be enforceable under applicable law.
However, if any provision of this Agreement is deemed unenforceable under
applicable law by a court having jurisdiction, the provision will be
unenforceable only to the extent necessary to make it enforceable without
invalidating the remainder of it or any of the remaining provisions of this
Agreement. No course of action or failure to act by FII or the Executive will
constitute a waiver by the party of any right or remedy under this Agreement,
and no waiver by either party of any right or remedy under this Agreement will
be effective unless made in writing. This Agreement: (a) may not be amended,
modified or terminated orally or by any course of conduct pursued by FII or the
Executive, but may be amended, modified or terminated only by a written
agreement duly executed by FII and the Executive; (b) is binding upon and inures
to the benefit of FII and the Executive and each of their respective heirs,
representatives, successors and assignees, except that the Executive may not
assign any of the Executive’s rights or obligations pursuant to this Agreement;
(c) constitutes the entire agreement between FII and the Executive with respect
to such subject matter; and (d) will be governed by, and interpreted and
construed in accordance with, the laws of the State of New York, without regard
to principles of conflicts of law. This Agreement will be effective for the
period commencing on the Effective Date and ending on the date the Executive
terminates employment with FII, with the exception of provisions that, by their
terms, remain in force beyond the Executive’s termination of employment with
FII.

Section 4.6 Section 409A.

(a) The compensation and benefits under this Agreement are intended to comply
with or be exempt from the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the regulations promulgated and other
official guidance issued thereunder (collectively, “Section 409A”), and this
Agreement will be interpreted in a manner consistent with that intent.

(b) The preceding provisions, however, shall not be construed as a guarantee by
FII of any particular tax effect to the Executive under this Agreement. FII
shall not be liable to the Executive for any payment made under this Agreement
that is determined to result in an additional tax, penalty or interest under
Section 409A, nor for reporting in good faith any payment made under this
Agreement as an amount includible in gross income under Section 409A.

(c) References to “termination of employment” and similar terms used in this
Agreement mean, to the extent necessary to comply with Section 409A, the date
that the Executive first incurs a “separation from service” within the meaning
of Section 409A.

(d) To the extent any reimbursement provided under this Agreement is includable
in the Executive’s income, such reimbursements shall be paid to the Executive
not later than December 31st of the year following the year in which the
Executive incurs the expense and the amount of reimbursable expenses provided in
one year shall not increase or decrease the amount of reimbursable expenses to
be provided in a subsequent year.

(e) Notwithstanding anything in this Agreement to the contrary, if at the time
of the Executive’s separation from service with FII the Executive is a
“specified employee” as defined in Section 409A, and any payment payable under
this Agreement as a result of such separation from service is required to be
delayed by six months pursuant to Section 409A, then FII will make such payment
on the date that is six months following the Executive’s separation from service
with FII. The amount of such payment will equal the sum of the payments that
would have been paid to the Executive during the six-month period immediately
following the Executive’s separation from service had the payment commenced as
of such date. Each payment under this Agreement shall be designated as a
“separate payment” within the meaning of Section 409A.

Section 4.7 Excise Tax Cap. In the event that the Executive becomes entitled to
any payment or benefit under this Agreement (such benefits together with any
other payments or benefits payable to the Executive under any other agreement
with the Executive, or plan or policy of FII, are referred to in the aggregate
as the “Total Payments”), if all or any part of the Total Payments will be
subject to the tax imposed by Section 4999 of the Code, or any similar tax that
may hereafter be imposed (the “Excise Tax”), then:

(a) Within 30 days following the Executive’s termination of employment, FII will
notify the Executive in writing: (1) whether the payments and benefits under
this Agreement, when added to any other payments and benefits making up the
Total Payments, exceed an amount equal to 299% of Executive’s “base amount” as
defined in Section 280G(b)(3) of the Code (the “299% Amount”); and (2) the
amount that is equal to the 299% Amount.

(b) The payments and benefits under this Agreement shall be reduced such that
the Total Payments do not exceed the 299% Amount, so that no portion of the
payments and benefits under this Agreement will be subject to the Excise Tax.
Any payment or benefit so reduced will be permanently forfeited and will not be
paid to the Executive.

(c) The calculation of the 299% Amount and the determination of how much the
Executive’s payments and benefits must be reduced in order to avoid application
of the Excise Tax will be made by FII’s public accounting firm prior to the
Executive’s termination of employment, which firm must be reasonably acceptable
to the Executive (the “Accounting Firm”). FII will cause the Accounting Firm to
provide detailed supporting calculations of its determinations to FII and the
Executive. Notice must be given to the Accounting Firm within 15 business days
after an event entitling the Executive to a payment under this Agreement. All
fees and expenses of the Accounting Firm will be borne solely by FII.

(d) For purposes of making the reduction of amounts payable under this
Agreement, such amounts will be eliminated in compliance with the requirements
of Section 409A and in the following order: (1) any cash compensation, (2) any
health or welfare benefits, and (3) any equity compensation. Reductions of such
amounts will take place in the chronological order with respect to which such
amounts would be paid from the date of the Executive’s termination of employment
absent any acceleration of payment.

Section 4.8 Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C. 1828(k)) and
12 C.F.R. Part 359.

Section 4.9 Dodd-Frank Clawback. Notwithstanding any other provision of this
Agreement to the contrary, in order to comply with Section 10D of the Securities
Exchange Act of 1934, as amended, and any regulations promulgated, or national
securities exchange listing conditions adopted, with respect thereto
(collectively, the “Clawback Requirements”), if FII is required to prepare an
accounting restatement due to the material noncompliance of FII with any
financial reporting requirements under the securities laws, then any Employee
who is a former or current executive officer of FII shall return to FII, or
forfeit if not yet paid, the amount of any “incentive-based compensation” (as
defined under the Clawback Requirements) received during the three-year period
preceding the date on which FII is required to prepare the accounting
restatement, based on the erroneous data, in excess of what would have been paid
to the Employee under the accounting restatement as determined by FII in
accordance with the Clawback Requirements and any policy adopted by FII pursuant
to the Clawback Requirements.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

              Financial Institutions, Inc.     By:       /s/ Peter G. Humphrey  
        Name:   Peter G. Humphrey     Title:   President & Chief Executive
Officer
Date:
  July 2, 2012  
 
EXECUTIVE:
        Signature:
  /s/ Kenneth V. Winn          
Name:
          Kenneth V. Winn
Title:
          Executive Vice President & Chief Risk Officer
Date:
          July 2, 2012

